Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/20 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims #1, 7, 8, 11-15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Young et al., (U.S. Patent No. U.S. 10/164,050), hereinafter referred to as "Young". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10/164,050, which discloses, A  semiconductor device structure, comprising: a semiconductor substrate; a gate electrode over an upper surface of the semiconductor substrate; a source/drain structure adjacent to the gate electrode, wherein the source/drain structure has a first width measured at the upper surface of the semiconductor substrate, a second width measured at a bottommost surface of the source/drain structure in the semiconductor substrate, and a third width measured between the upper surface of the semiconductor substrate and the bottommost surface of the source/drain structure, wherein the third width is larger than the first width and the second width; and a spacer element over a sidewall of the gate electrode, wherein: the spacer element is formed of a homogenous material that extends continuously along the sidewall of the gate electrode from a top surface of the gate electrode to the semiconductor substrate, the spacer element has an upper portion having a first exterior surface and a lower portion having a second exterior surface, lateral distance between the first exterior surface and the sidewall of the gate electrode at an uppermost surface of the spacer element is a smallest lateral distance between the first exterior surface and the sidewall of the gate electrode, the second exterior surface comprises a curved surface, thicknesses of the upper portion of the spacer element are approximately the same, and thicknesses of the lower portion of the spacer element gradually increase along a direction from a top of the lower portion of the spacer element towards the semiconductor substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10/164,050, produces the same semiconductor structure as that in claim #1 of the instant application.

Claim #7 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #2 of U.S. Patent No. 10/164,050, which discloses, wherein a ratio of one of the lateral distances between the second exterior surface and the sidewall of the gate electrode to a lateral distance between the first exterior surface and the sidewall of the gate electrode is in a range from about 1.2 to about 2. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #2, of U.S. Patent No. 10/164,050, produces the same semiconductor structure as that in claim #7 of the instant application.
Claim #8 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #14 of U.S. Patent No. 10/164,050, which discloses, wherein the lower portion of the spacer element has a first height, the gate electrode has a second height, and a ratio of the first height to the second height is in a range from about ½ to about ⅝. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #14, of U.S. Patent No. 10/164,050, produces the same semiconductor structure as that in claim #8 of the instant application.
Claim #11 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10/164,050, which discloses, a semiconductor device structure, comprising: a semiconductor substrate; a gate electrode over an upper surface of the semiconductor substrate; a source/drain structure adjacent to the gate electrode, wherein the source/drain structure has a first width measured at the upper surface of the semiconductor substrate, a second width measured at a bottommost surface of the source/drain structure in the semiconductor substrate, and a third width measured between the upper surface of the semiconductor substrate and the bottommost surface of the source/drain structure, wherein the third width is larger than the first width and the second width; and a spacer element over a sidewall of the gate electrode, wherein: the spacer element is formed of a homogenous material that extends continuously along the sidewall of the gate electrode from a top surface of the gate electrode to the semiconductor substrate, the spacer element has an upper portion having a first exterior surface and a lower portion having a second exterior surface, lateral distance between the first exterior surface and the sidewall of the gate electrode at an uppermost surface of the spacer element is a smallest lateral distance between the first exterior surface and the sidewall of the gate electrode, the second exterior surface comprises a curved surface, thicknesses of the upper portion of the spacer element are approximately the same, and thicknesses of the lower portion of the spacer element gradually increase along a direction from a top of the lower portion of the spacer element towards the semiconductor substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10/164,050, produces the same semiconductor structure as that in claim #11 of the instant application.
Claim #12 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10/164,050, which discloses, a semiconductor device structure, comprising: a semiconductor substrate; a gate electrode over an upper surface of the semiconductor substrate; a source/drain structure adjacent to the gate electrode, wherein the source/drain structure has a first width measured at the upper surface of the semiconductor substrate, a second width measured at a bottommost surface of the source/drain structure in the semiconductor substrate, and a third width measured between the upper surface of the semiconductor substrate and the bottommost surface of the source/drain structure, wherein the third width is larger than the first width and the second width; and a spacer element over a sidewall of the gate electrode, wherein: the spacer element is formed of a homogenous material that extends continuously along the sidewall of the gate electrode from a top surface of the gate electrode to the semiconductor substrate, the spacer element has an upper portion having a first exterior surface and a lower portion having a second exterior surface, lateral distance between the first exterior surface and the sidewall of the gate electrode at an uppermost surface of the spacer element is a smallest lateral distance between the first exterior surface and the sidewall of the gate electrode, the second exterior surface comprises a curved surface, thicknesses of the upper portion of the spacer element are approximately the same, and thicknesses of the lower portion of the spacer element gradually increase along a direction from a top of the lower portion of the spacer element towards the semiconductor substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10/164,050, produces the same semiconductor structure as that in claim #12 of the instant application.
Claim #13 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10/164,050, which discloses, a semiconductor device structure, comprising: a semiconductor substrate; a gate electrode over an upper surface of the semiconductor substrate; a source/drain structure adjacent to the gate electrode, wherein the source/drain structure has a first width measured at the upper surface of the semiconductor substrate, a second width measured at a bottommost surface of the source/drain structure in the semiconductor substrate, and a third width measured between the upper surface of the semiconductor substrate and the bottommost surface of the source/drain structure, wherein the third width is larger than the first width and the second width; and a spacer element over a sidewall of the gate electrode, wherein: the spacer element is formed of a homogenous material that extends continuously along the sidewall of the gate electrode from a top surface of the gate electrode to the semiconductor substrate, the spacer element has an upper portion having a first exterior surface and a lower portion having a second exterior surface, lateral distance between the first exterior surface and the sidewall of the gate electrode at an uppermost surface of the spacer element is a smallest lateral distance between the first exterior surface and the sidewall of the gate electrode, the second exterior surface comprises a curved surface, thicknesses of the upper portion of the spacer element are approximately the same, and thicknesses of the lower portion of the spacer element gradually increase along a direction from a top of the lower portion of the spacer element towards the semiconductor substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10/164,050, produces the same semiconductor structure as that in claim #13 of the instant application.
Claim #14 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10/164,050, which discloses, a semiconductor device structure, comprising: a semiconductor substrate; a gate electrode over an upper surface of the semiconductor substrate; a source/drain structure adjacent to the gate electrode, wherein the source/drain structure has a first width measured at the upper surface of the semiconductor substrate, a second width measured at a bottommost surface of the source/drain structure in the semiconductor substrate, and a third width measured between the upper surface of the semiconductor substrate and the bottommost surface of the source/drain structure, wherein the third width is larger than the first width and the second width; and a spacer element over a sidewall of the gate electrode, wherein: the spacer element is formed of a homogenous material that extends continuously along the sidewall of the gate electrode from a top surface of the gate electrode to the semiconductor substrate, the spacer element has an upper portion having a first exterior surface and a lower portion having a second exterior surface, lateral distance between the first exterior surface and the sidewall of the gate electrode at an uppermost surface of the spacer element is a smallest lateral distance between the first exterior surface and the sidewall of the gate electrode, the second exterior surface comprises a curved surface, thicknesses of the upper portion of the spacer element are approximately the same, and thicknesses of the lower portion of the spacer element gradually increase along a direction from a top of the lower portion of the spacer element towards the semiconductor substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10/164,050, produces the same semiconductor structure as that in claim #14 of the instant application.
Claim #15 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10/164,050, which discloses, a semiconductor device structure, comprising: a semiconductor substrate; a gate electrode over an upper surface of the semiconductor substrate; a source/drain structure adjacent to the gate electrode, wherein the source/drain structure has a first width measured at the upper surface of the semiconductor substrate, a second width measured at a bottommost surface of the source/drain structure in the semiconductor substrate, and a third width measured between the upper surface of the semiconductor substrate and the bottommost surface of the source/drain structure, wherein the third width is larger than the first width and the second width; and a spacer element over a sidewall of the gate electrode, wherein: the spacer element is formed of a homogenous material that extends continuously along the sidewall of the gate electrode from a top surface of the gate electrode to the semiconductor substrate, the spacer element has an upper portion having a first exterior surface and a lower portion having a second exterior surface, lateral distance between the first exterior surface and the sidewall of the gate electrode at an uppermost surface of the spacer element is a smallest lateral distance between the first exterior surface and the sidewall of the gate electrode, the second exterior surface comprises a curved surface, thicknesses of the upper portion of the spacer element are approximately the same, and thicknesses of the lower portion of the spacer element gradually increase along a direction from a top of the lower portion of the spacer element towards the semiconductor substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10/164,050, produces the same semiconductor structure as that in claim #15 of the instant application.

// 

Claims #2, 3, 6, 9, 10, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Young et al., (U.S. Patent No. U.S. 10/164,050), hereinafter referred to as "Young" as shown in claim #1 and in further view claims #1-20 of Young et al., (U.S. Patent No. U.S. 10,811,516), hereinafter referred to as "Young (2)", hereinafter referred to as "Young". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #2 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over of U.S. Patent No. 10/164,050 as modified by claim #10 and 11 of U.S. Patent No 10,811,516, wherein claim #10 discloses, a lower surface of the spacer element closest to the substrate extends along an upper surface of the source/drain structure and claim 11 discloses, the source/drain structure is formed to have an upper surface that is level with the upper surface of the substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10/164,050 as modified by claim #10 and 11 of U.S. Patent No 10/811,516, produces the same semiconductor structure as the method claimed in claim #2 of the instant application.

Claim #3 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over of U.S. Patent No. 10/164,050 as modified by claim #11 of U.S. Patent No 10/811,516 which discloses, wherein the source/drain structure is formed to have an upper surface that is level with the upper surface of the substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10/164,050 as modified by claim #11 of U.S. Patent No 10/811,516, produces the same semiconductor structure as the method claimed in claim #3 of the instant application.

Claim #6 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over of U.S. Patent No. 10/164,050 as modified by claim #8 of U.S. Patent No 10/811,516 which discloses, wherein the spacer element is formed to have an upper portion and a lower portion between the upper portion and the substrate, wherein the upper portion of the spacer element has a substantially uniform thickness, and a thickness of the lower portion of the spacer element gradually increases as the lower portion of the spacer element extends towards the substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10/164,050 as modified by claim #8 of U.S. Patent No 10/811,516, produces the same semiconductor structure as the method claimed in claim #6 of the instant application.

Claim #9 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over of U.S. Patent No. 10/164,050 as modified by claim #18 of U.S. Patent No 10/811,516 which discloses, a method of forming a semiconductor device, the method comprising: forming a gate electrode over an upper surface of a substrate; forming a spacer element that extends along a sidewall of the gate electrode from a top surface of the gate electrode to the substrate, the spacer element having an upper portion and a lower portion between the upper portion and the substrate, wherein a thickness of the upper portion of the spacer element is substantially uniform, and a thickness of the lower portion of the spacer element gradually increases as the lower portion of the spacer element extends towards the substrate; and forming a source/drain structure in the substrate adjacent to the gate electrode, wherein a lower surface of the spacer element extends along the upper surface of the substrate and along an upper surface of the source/drain structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10/164,050 as modified by claim #18 of U.S. Patent No 10/811,516, produces the same semiconductor structure as the method claimed in claim #9 of the instant application.

Claim #10 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over of U.S. Patent No. 10/164,050, with respect to claim #6 which discloses, wherein an angle between a bottom of the spacer element and the second exterior surface is in a range from about 1 degree to about 85 degrees. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10/164,050 as shown in claim #6, produces the same semiconductor structure as the method claimed in claim #10 of the instant application.

Claim #16 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over of U.S. Patent No. 10/164,050 as modified by claim #18 of U.S. Patent No 10/811,516 which discloses, a method of forming a semiconductor device, the method comprising: forming a gate electrode over an upper surface of a substrate; forming a spacer element that extends along a sidewall of the gate electrode from a top surface of the gate electrode to the substrate, the spacer element having an upper portion and a lower portion between the upper portion and the substrate, wherein a thickness of the upper portion of the spacer element is substantially uniform, and a thickness of the lower portion of the spacer element gradually increases as the lower portion of the spacer element extends towards the substrate; and forming a source/drain structure in the substrate adjacent to the gate electrode, wherein a lower surface of the spacer element extends along the upper surface of the substrate and along an upper surface of the source/drain structure. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10/164,050 as modified by claim #18 of U.S. Patent No 10/811,516, produces the same semiconductor structure as the method claimed in claim #16 of the instant application.

Claim #17 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over of U.S. Patent No. 10/164,050 as modified by claim #11 of U.S. Patent No 10/811,516 which discloses, wherein the source/drain structure is formed to have an upper surface that is level with the upper surface of the substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10/164,050 as modified by claim #11 of U.S. Patent No 10/811,516, produces the same semiconductor structure as the method claimed in claim #17 of the instant application.

Claim #18 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over of U.S. Patent No. 10/164,050 as shown in claim #1 which discloses, semiconductor device structure, comprising: a semiconductor substrate; a gate electrode over an upper surface of the semiconductor substrate; a source/drain structure adjacent to the gate electrode, wherein the source/drain structure has a first width measured at the upper surface of the semiconductor substrate, a second width measured at a bottommost surface of the source/drain structure in the semiconductor substrate, and a third width measured between the upper surface of the semiconductor substrate and the bottommost surface of the source/drain structure, wherein the third width is larger than the first width and the second width; and a spacer element over a sidewall of the gate electrode, wherein: the spacer element is formed of a homogenous material that extends continuously along the sidewall of the gate electrode from a top surface of the gate electrode to the semiconductor substrate, the spacer element has an upper portion having a first exterior surface and a lower portion having a second exterior surface, lateral distance between the first exterior surface and the sidewall of the gate electrode at an uppermost surface of the spacer element is a smallest lateral distance between the first exterior surface and the sidewall of the gate electrode, the second exterior surface comprises a curved surface, thicknesses of the upper portion of the spacer element are approximately the same, and thicknesses of the lower portion of the spacer element gradually increase along a direction from a top of the lower portion of the spacer element towards the semiconductor substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10/164,050 as shown in claim #1, produces the same semiconductor structure as the method claimed in claim #1 of the instant application.

Claim #19 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over of U.S. Patent No. 10/164,050 as shown in claim #1 which discloses, semiconductor device structure, comprising: a semiconductor substrate; a gate electrode over an upper surface of the semiconductor substrate; a source/drain structure adjacent to the gate electrode, wherein the source/drain structure has a first width measured at the upper surface of the semiconductor substrate, a second width measured at a bottommost surface of the source/drain structure in the semiconductor substrate, and a third width measured between the upper surface of the semiconductor substrate and the bottommost surface of the source/drain structure, wherein the third width is larger than the first width and the second width; and a spacer element over a sidewall of the gate electrode, wherein: the spacer element is formed of a homogenous material that extends continuously along the sidewall of the gate electrode from a top surface of the gate electrode to the semiconductor substrate, the spacer element has an upper portion having a first exterior surface and a lower portion having a second exterior surface, lateral distance between the first exterior surface and the sidewall of the gate electrode at an uppermost surface of the spacer element is a smallest lateral distance between the first exterior surface and the sidewall of the gate electrode, the second exterior surface comprises a curved surface, thicknesses of the upper portion of the spacer element are approximately the same, and thicknesses of the lower portion of the spacer element gradually increase along a direction from a top of the lower portion of the spacer element towards the semiconductor substrate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10/164,050 as shown in claim #1, produces the same semiconductor structure as the method claimed in claim #19 of the instant application.

Claim #20 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over of U.S. Patent No. 10/164,050 as modified by claim #8 and 12 of U.S. Patent No 10/811,51, wherein claim #8 states the spacer element is formed to have an upper portion and a lower portion between the upper portion and the substrate, wherein the upper portion of the spacer element has a substantially uniform thickness, and a thickness of the lower portion of the spacer element gradually increases as the lower portion of the spacer element extends towards the substrate and claim #12 states, method of forming a semiconductor device, the method comprising: forming a first gate structure and a second gate structure over a substrate, the second gate structure adjacent to the first gate structure; forming a spacer layer over the first gate structure, the second gate structure, and the substrate; forming a protection layer between the first gate structure and the second gate structure and on the spacer layer, wherein an upper surface of the protection layer distal the substrate is closer to the substrate than an upper surface of the first gate structure; performing an anisotropic etching process to remove portions of the spacer layer and to remove the protection layer, wherein after the anisotropic etching process, remaining portions of the spacer layer form spacer elements extending along sidewalls of the first gate structure and along sidewalls of the second gate structure, wherein each of the spacer elements has an upper portion and a lower portion, the upper portion having a substantially uniform thickness, and the low portion having a protruding footing feature; forming a recess in the substrate between the first gate structure and the second gate structure; and forming a source/drain material in the recess. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10/164,050 as modified by claim #8 and 12 of U.S. Patent No 10/811,516, produces the same semiconductor structure as the method claimed in claim #20 of the instant application 


///

Claim #4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim #1-20 of Young et al., (U.S. Patent No. U.S. 10/164,050), hereinafter referred to as "Young" as modified by Young et al., (U.S. Patent No. U.S. 10,811,516), hereinafter referred to as "Young (2)", claims #1-20 and in further view of Hung et al., (U.S. Pub. No. 2014/0273368), hereinafter referred to as “Hung”. 

Young as modified by Young (2), substantially shows the claimed invention as shown in the rejection above.
Young as modified by Young (2), fails to show with respect to claim #4, a device wherein a smallest distance between the sidewall of the gate electrode and the source/drain structure is smaller than a largest distance between the sidewall of the gate electrode and the lower surface of the spacer element.

Hung teaches, with respect to claim #4, a device (fig. #2, item 101) with a gate electrode (Fig. #1, item 112) (paragraph 0016) wherein the gate sidewall (Fig. EM1 below, item 112a) distance (Fig. Below, EM1, item D1) between the S/D (Fig. Below, EM1, item 126) (paragraph 0026, 0028) of the gate sidewall is less/smaller than the distance (Fig. Below, EM1, item S1) between gate side wall and the farthest point of gate spacer.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (S/D Distance; D1)][AltContent: arrow][AltContent: textbox (Distance; S1)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Gate - #112a)]                  
    PNG
    media_image1.png
    566
    442
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a device wherein a smallest distance between the sidewall of the gate electrode and the source/drain structure is smaller than a largest distance between the sidewall of the gate electrode and the lower surface of the spacer element, into the method of Young as modified by Young (2), with the motivation the maximizing of the distance of the source/drain places stress in the channel area that influences the electrical characteristics of the channel layer and extending the distance of the spacer layer widens the area that the dielectric effects by lowing leakage current, as taught by Tuskada.



Allowable Subject Matter
Claim #5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #5
A smallest distance between the sidewall of the gate electrode and the lower surface of the source/drain structure is smaller than the largest distance between the sidewall of the gate electrode and the lower surface of the spacer element

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
06/09/2022
/JULIO J MALDONADO/            Supervisory Patent Examiner, Art Unit 2898